Citation Nr: 0318488	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for protatitis.

2.  Entitlement to an increased (comnpensable) evaluation for 
scar at the tip of the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

The issues on appeal arose from Department of Veterans 
Affiate (VA) Regional Office (RO) rating decisions.  


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board notes that in recent correspondence received at the 
Board in July 2003, the veteran requested a hearing before a 
travel Veterans Law Judge at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 2002).  
Pursuant to 38 C.F.R. § 20.7000 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

The Board observes that additional due process requirements 
may be applicable as a result of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The local representative of DAV 
should be given an opportunity to review 
the claims folder, and a reasonable tim 
ein which to submit a presentation on the 
appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review theclaims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a hearing before a 
Veterans Law Judge.  Notice should be 
sent to the appellant and his 
representative, a copy of which should be 
placed in the record.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


